Name: 85/445/EEC: Commission Decision of 31 July 1985 concerning certain animal health measures with regard to enzootic bovine leukosis
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe;  means of agricultural production
 Date Published: 1985-10-02

 Avis juridique important|31985D044585/445/EEC: Commission Decision of 31 July 1985 concerning certain animal health measures with regard to enzootic bovine leukosis Official Journal L 260 , 02/10/1985 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 19 P. 0174 Spanish special edition: Chapter 03 Volume 38 P. 0025 Swedish special edition: Chapter 3 Volume 19 P. 0174 Portuguese special edition Chapter 03 Volume 38 P. 0025 *****COMMISSION DECISION of 31 July 1985 concerning certain animal health measures with regard to enzootic bovine leukosis (85/445/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 84/644/EEC (2), and in particular the second subparagraph of Article 8 (2) thereof, Whereas the Kingdom of Denmark and the Federal Republic of Germany have been applying a national programme for the eradication of enzootic bovine leukosis, for the last number of years; Whereas these programmes have led to a marked reduction in the prevalence of the disease; Whereas the second subparagraph of Article 8 (2) of Directive 64/432/EEC authorizes Member States to require of high value pure-bred breeding bovines, that are entered into intra-Community trade, to come from a herd, all of whose animals over 24 months of age had reacted negatively to a serological test within the previous 12 months; Whereas due to the favourable disease position in the Kingdom of Denmark and the Federal Republic of Germany the period of time in which the herd of origin has been tested may be extended to 24 months; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Denmark and the Federal Republic of Germany are recognized as providing adequate guarantees as regards enzootic bovine leukosis, within the meaning of the second subparagraph of Article 8 (2) of Directive 64/432/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 339, 27. 12. 1984, p. 30.